 441300 NLRB No. 43TEAMSTERS LOCAL 460 (SUPERIOR ASPHALT)1To the extent that Plumbers Local 13 (MCA of Rochester), 212 NLRB 477(1974), and Bricklayers Local 8 (California Conference of Mason ContractorAssns.), 235 NLRB 1001 (1978), indicate the existence of a duty of fair rep-resentation in a nonexclusive hiring hall setting, they are not persuasive au-
thority. MCA of Rochester relied on a case in which the union operated anexclusive hiring hall and thus did not support the proposition that a union op-
erating a nonexclusive hiring hall owes ``a duty of fair and impartial represen-
tation to those who seek to use its services.'' 212 NLRB at 479. CaliforniaConference involved an exclusive hiring hall and the Board's comments con-cerning a union's obligations when operating a nonexclusive hiring hall were
dicta. We do not mean to suggest, however, that a union operating a nonexclu-
sive hiring hall can never be found guilty of commiting unfair labor practices
with respect to referrals. When, for example, a union denies a member a refer-
ral in retaliation for the employee's participation in protected activity, the
union violates Sec. 8(b)(1)(A) of the Act. E.g., Plasterers Local 121, 264NLRB 192 (1982); Teamsters Local 923, 172 NLRB 2137 (1968).Teamsters Local 460 (Superior Asphalt Company)and Wiley L. Gardner. Case 17±CB±3512September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn August 31, 1989, Administrative Law JudgeIrwin H. Socoloff issued the attached decision. The
General Counsel filed exceptions and a supporting
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions, for the reasons stated below, and to adopt the
recommended Order.The Respondent operates a nonexclusive hiring hallreferring individuals to jobs in the construction indus-
try. Beginning in January 1988, the Respondent insti-
tuted a policy requiring nonmembers to pay a $25 fee
to sign the referral list. No such fee is required from
the Respondent's members.The General Counsel contended at hearing that theRespondent's policy breached its duty of fair represen-
tation in violation of Section 8(b)(1)(A) of the Act be-
cause the fee exceeds the nonmembers' pro rata share
of the hiring hall's operation cost. The judge dismissed
the complaint, finding that although the Respondent
has a duty of fair representation in the operation of its
nonexclusive hiring hall, the fee was not so outrageous
as to breach the duty. The General Counsel excepts to
the judge's failure to find a breach of the duty of rep-
resentation. For the following reasons, we agree with
the judge that the complaint should be dismissed.A union's duty of fair representation derives from itsstatus as the exclusive bargaining representative of em-
ployees in a specified unit. Miranda Fuel Co., 140NLRB 181 (1962), enf. denied 326 F.2d 172 (2d Cir.
1963). Where a union has a nonexclusive referral ar-
rangement with an employer, the union has no exclu-sive status relating to potential employees. Individuals
can obtain employment either through the union's hir-
ing hall or through direct application to the employer.
Without the exclusive bargaining representative status,
the statutory justification for the imposition of a duty
of fair representation does not exist. Accordingly, no
duty of fair representation attaches to a union's oper-
ation of a nonexclusive hiring hall. See Laborers Local889 (Anthony Ferrante & Sons), 251 NLRB 1579(1980).1We acknowledge that in some of its exclusive hiringhall decisions, the Board has not couched its finding
of violations in terms of a breach of the duty of fair
representation. Rather it has reasoned that a union's
monopoly over available jobs, combined with proce-
dures that favor union members or irregularities that
result in giving great discretion in referrals to the
union agents who run the hall, tends unlawfully to en-
courage employees to be compliant union members.
E.g., Plumbers Local 460 (McAuliffe Mechanical), 280NLRB 1230 (1986), and cases there cited; OperatingEngineers Local 18 (William F. Murphy), 204 NLRB681 (1973), enf. denied on other grounds 496 F.2d
1308 (6th Cir. 1974). That reasoning does not apply,
however, in the case of a nonexclusive hiring hall be-
cause a union operating a nonexclusive hiring proce-
dure lacks the power to put jobs out of the reach of
workers.Because, in the circumstances of this case, we findthat no duty of fair representation exists and that the
General Counsel has alleged no other adequate basis
on which to predicate liability, we shall dismiss the
complaint.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Stephen E. Wamser, Esq., for the General Counsel.James G. Walsh, Jr., Esq., of Kansas City, Missouri, for theRespondent.DECISIONSTATEMENTOFTHE
CASEIRWINH. SOCOLOFF, Administrative Law Judge. Upon acharge filed on May 4, 1988, by Wiley L. Gardner, an indi-
vidual, against Teamsters Local 460 (the Respondent), the
General Counsel of the National Labor Relations Board, by
the Regional Director for Region 17, issued a complaint
dated November 2, 1988, alleging violations by Respondent
of Section 8(b)(1)(A) and Section 2(6) and (7) of the Na- 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Respondent filed a written motion to dismiss, but elected not to appear attrial.2Superior Asphalt Company has signed agreements with Respondent underwhich Superior agreed to apply the contract terms to particular projects.3The factfindings contained herein are based upon a composite of the docu-mentary and testimonial evidence introduced at trial. The record is generally
free of significant evidentiary conflict.4139 NLRB 634 (1962).tional Labor Relations Act (the Act). Respondent, by its an-swer, denied the commission of any unfair labor practices.Pursuant to notice, trial was held before me in Mission,Kansas, on January 17, 1989, at which the General Counsel
was represented by counsel and all parties were afforded full
opportunity to be heard, to examine and cross-examine wit-
nesses, and to introduce evidence.1Thereafter, the GeneralCounsel filed a brief which has been duly considered.On the entire record in this case, and from my observa-tions of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, Teamsters Local 460, has its office in St. Jo-seph, Missouri, where, inter alia, it operates a nonexclusive
hiring hall. The Union, pursuant to collective-bargaining con-
tract provisions, refers employees to various employers in the
construction industry, including Superior Asphalt Company,
an asphalt contractor engaged in heavy highway construction
with an office and place of business located in Kansas City,
Missouri. That Company performs work both in Missouri
and Kansas. During calendar year 1988, Superior Asphalt
Company, in the course and conduct of its business oper-
ations, performed asphalt work valued in excess of $50,000
directly for customers located outside the State of Missouri.
I find that Superior Asphalt Company is an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.II. LABORORGANIZATION
Respondent is a labor organization within the meaning ofSection 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
A. BackgroundRespondent Union was signatory to a collective-bargainingagreement negotiated by and between the Associated General
Contractors of Missouri (AGC) and Joint Councils of Team-
sters Nos. 13 and 56, St. Louis and Kansas City, Missouri.
That agreement, effective May 1, 1986, to May 1, 1989, cov-
ered certain employees performing work in the construction
industry for signatory employers,2throughout much of theState of Missouri, and contained the following provision:The parties agree that the Employer will notify theUnion of employment opportunities in order that the
Union may have an opportunity to refer qualified appli-
cants. Nothing herein, however, shall require the Em-
ployer to use Union referrals as the exclusive source of
applicants.Pursuant thereto, Respondent Union, for a number ofyears, has operated a referral system or nonexclusive hiring
hall, referring individuals to certain job opportunities in the
construction industry.In the instant case, the General Counsel contends that, be-ginning January 1, 1988, Respondent breached its duty of
fair representation, in violation of Section 8(b)(1)(A) of the
Act, by charging nonmembers the sum of $25 to register for
job referrals through its hiring hall. In the General Counsel's
view, that sum of money ``is not reasonably related to the
proportionate cost of services provided by Respondent to the
nonmembers paying such sum of money.'' In its brief, Gen-
eral Counsel suggests that the amount charged nonmembers
to register should not exceed $14.02. Further, in the General
Counsel's view, it is of no moment that the hiring hall is a
nonexclusive one.B. Facts3Wiley L. Gardner was a member of Respondent-Union forsome 20 years, until 1987. At that time, he became a mem-
ber of Teamsters Local 541, in Kansas City, Missouri, but
continued to utilize Respondent's referral system by signing
its monthly out-of-work lists. He was permitted to sign the
list, in November and December 1987, despite a notice post-
ed on Respondent's bulletin board stating, inter alia, that ``all
individuals who participate in the hiring hall must be mem-
bers in good standing in Local #460.'' Gardner testified that
that rule was not enforced and that nonmembers were per-
mitted to sign the list.On the first business day in January 1988, Gardner re-ported to Respondent's offices to sign the January out-of-
work list. He was advised by the office secretary, Nan Davis,
that nonmembers had to pay a $25 fee to sign the list. Davis
referred Gardner to a posted notice of a resolution passed by
Respondent's executive board, empowering the Union to
charge nonmembers ``a referral fee Of $25, such fee to be
paid by a nonmember each time he or she seeks to utilize
the services of the referral procedure by signing the out-of-
work list.'' The resolution further stated that the fees ``will
be used strictly to defray the cost incurred in running the re-
ferral procedure or `hiring hall' of the Local.'' When Gard-
ner objected to imposition of the fee, Davis called for Re-
spondent's president, Joe McMillian, who confirmed that
nonmembers would be charged $25 to sign the monthly list.
Gardner refused to tender payment, and he left.Gardner returned to Respondent's offices in February1988, and was again asked, and he again refused, to pay $25
to sign the out-of-work list. In March, Gardner placed a tele-
phone call to McMillian who told Garner that he would not
be permitted to sign the list unless he made the required pay-
ment.Respondent charges its members monthly dues equal totwice the hourly wage rate. As the Union represents a wide
variety of employees earning different rates of pay, members
do not pay a uniform amount of dues. Employees earning the
construction industry rate of pay, the individuals who utilize
the referral system, pay dues of approximately $32 per
month.The LM-2 report filed by Respondent, and covering cal-endar year 1987, is in evidence. Based on the figures con-
tained therein, and using a J.J. Hagerty, Inc
.4type analysis,the General Counsel claims that the cost to Respondent of 443TEAMSTERS LOCAL 460 (SUPERIOR ASPHALT)5See, e.g., Plumbers Local 13 (MCA of Rochester), 212 NLRB 477 (1974).6Penzel Construction Co., 185 NLRB 544 (1970).7If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.operating the hiring hall, and providing representation serv-ices, is $14.02 per member per month.C. ConclusionsThe Board has held that, in the operation of a nonexclu-sive hiring hall, a union owes a duty of fair and impartial
representation to those who seek to use its services and may
not, for discriminatory reasons, deny referral.5However, inthe case of nonexclusive referral systems, the Board has de-
clined to regulate the manner of referral by unions.6It is beyond dispute that, to defray costs, RespondentUnion lawfully could, as it did, impose a charge upon non-
members who wished to utilize its nonexclusive referral sys-
tem. The General Counsel argues, only, that the monthly fee
should have been somewhat less, $14 instead of $25. How-
ever, as the fee charged is not outrageous on its face, and
is decidedly less than the amount paid to the Union in
monthly dues by its members, further inquiry is not war-
ranted. For, the cost analysis sought by the General Counselwould require regulation by the Board of the manner of re-ferral, contrary to precedent. I therefore conclude that Re-spondent Union did not violate Section 8(b)(1)(A) of the Act
by charging nonmembers the sum of $25 to register for job
referrals through its hiring hall.CONCLUSIONSOF
LAW1. Superior Asphalt Company is an employer engaged incommerce, and in operations affecting commerce, within the
meaning of Section 2(2), (6), and (7) of the Act.2. Respondent, Teamsters Local 460, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent did not violate the Act as alleged in com-plaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended7ORDERThe complaint is dismissed.